ORDER

PER CURIAM.
AND NOW, this 13th day of November, 2007, the Petition for Allowance of Appeal is hereby GRANTED. The Superior Court did not fully address the Commonwealth’s contention that Respondent was represented by counsel during the waiver colloquy and, thus, did not sufficiently preserve by objection the contention that the colloquy was constitutionally inadequate. See Commonwealth’s Letter Brief at 6-7. The decision in Commonwealth v. Monica, 528 Pa. 266, 597 A.2d 600, 603 (1991), referred to by the Superior Court, is distinguishable, because in that case there was no dispute that Appellant acted pro se throughout his tnal proceeding. The Order of the Superior Court is thus VACATED, and the matter is REMANDED for reconsideration of this argument.